Citation Nr: 1219227	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  10-12 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from December 1949 to December 1953.  The Veteran served in the Korean War.  He was awarded the Purple Heart.  The Appellant is the Veteran's surviving spouse.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Boston, Massachusetts, Regional Office (RO) which denied service connection for the cause of the Veteran's death.  In August 2010, the Appellant was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  At the hearing, the Board advanced the Appellant's claim on the docket on its own motion.  In November 2010, the Board remanded the Appellant's appeal to the RO for additional action.  

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  



FINDINGS OF FACT

1.  The Veteran's September 2007 death certificate states that the immediate cause of death was "blunt head trauma with skull and brain injuries" as the result of falling down stairs.  

2.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD) evaluated as 50 percent disabling; right hand cold injury residuals evaluated as 20 percent disabling; left hand cold injury residuals evaluated as 20 percent disabling; and right shoulder shell fragment wound residuals evaluated as noncompensable.  

3.  The Veteran's PTSD contributed substantially or materially in bringing about his demise.  


CONCLUSION OF LAW

The Veteran's service-connected PTSD contributed materially or substantially to his death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.312 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on the Department of Veterans Affairs (VA) to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  In the context of a claim for the cause of a Veteran's death, the VCAA notice must include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  In this decision, the Board grants service connection for the cause of the Veteran's death.  Such action represents a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.  


II.  Service Connection for the Cause of the Veteran's Death

The Appellant asserts that service connection for the cause of the Veteran's death is warranted as his chronic PTSD and/or the medications prescribed for that disorder contributed substantially or materially in bringing about his fatal fall down a set of stairs.  

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active military service either caused or contributed substantially or materially to the Veteran's demise.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related to the cause of death.  For a service-connected disability to constitute a contributory cause of death, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's September 2007 death certificate states that the immediate cause of death was "blunt head trauma with skull and brain injuries" as the result of falling down stairs.  A September 2007 autopsy report confirmed that the Veteran's death was due to blunt head trauma with skull and brain injuries and accidental in nature.  
At the time of the Veteran's death, service connection was in effect for PTSD evaluated as 50 percent disabling; right hand cold injury residuals evaluated as 20 percent disabling; left hand cold injury residuals evaluated as 20 percent disabling; and right shoulder shell fragment wound residuals evaluated as noncompensable.  

Written statements from R. Laguarda, M.D., dated in January 2008 and May 2008 note that he had treated the Veteran for the 25 years prior to his death.  Dr. Laguarda noted that the Veteran intermittently used Ativan, a sedating medication, for his PTSD.  The doctor opined that the Veteran "was indeed taking several medications which were needed to control target organs affected by his PTSD, the use of same contributed substantially to his accidental fall that killed him."  

An October 2009 VA evaluation conveys that:

My conclusion is this: [The Veteran] had a variety of serious physical and psychological problems and PTSD, in fact, was one of them.  The fall that was the cause of death was unwitnessed and no one can say with certainty what the circumstances of the fall were.  What we do know is that there were several possible explanations for the fall.  Now, it is true that some (or some combination) of medications he was taking could have led to dizziness and that this could have resulted in the fall.  

A December 2010 VA evaluation acknowledges that "there is a suggestion that medications may have contributed to the Veteran's fall and this is certainly a very plausible hypothesis."  The  examiner concluded that it was less likely than not that the Veteran's death was due to a service-connected disorder.  

The Board has reviewed the probative evidence of record including the Appellant's testimony and written statements on appeal.  The record establishes that the Veteran succumbed to trauma sustained as the result of a fall down stairs.  The Appellant advances that the medications prescribed for the Veteran's PTSD precipitated his fatal fall.  Dr. Laguarda, the Veteran's long time treating physician, specifically concluded that the Veteran's Ativan and other PTSD-related medications caused his fatal fall.  The VA evaluations of record acknowledge that such medications possibly caused the Veteran's fatal fall.  In light of these facts and upon resolution of all reasonable doubt in the Appellant's favor, the Board concludes that service connection for the cause of the Veteran's death is now warranted.  


ORDER

Service connection for the cause of the Veteran's death is granted.  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


